Exhibit 10.50

FIRST AMENDMENT

TO THE MASTER SERVICES AGREEMENT

THIS FIRST AMENDMENT (“Amendment”), effective September 11, 2006 (the “Amendment
Effective Date”) is to the existing Master Services Agreement between AAIPharma
Inc. (formerly AAI Development Services Inc., a division of AAIPharma Inc.)
(hereinafter “AAIPharma”) and Sunesis Pharmaceuticals, Inc. (hereinafter the
“Client”) dated November 3, 2003 (the “Agreement”). All capitalized terms herein
shall have the same meaning as set forth in the Agreement.

WHEREAS, AAIPharma and Client desire to modify the existing Agreement to provide
the terms and conditions upon which Client may continue to engage AAIPharma,
from time to time and agreed to by AAIPharma, to provide services for individual
projects being conducted by SUNESIS.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in this Amendment, AAIPharma and Client hereby agree to the terms and conditions
set forth below.

 

  1. Section 7.1 of the Agreement shall be deleted and replaced in its entirety
with the following:

“Unless sooner terminated in a manner herein provided, this Agreement shall
continue for a period of six (6) years from the Effective Date (hereinafter the
“Term”). The Parties may extend this Agreement by written mutual agreement at
least sixty (60) days prior to the expiration of the Term”.

Except as otherwise stated in this Amendment, all other terms and conditions of
the Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the Amendment Effective Date.

 

 

Sunesis Pharmaceuticals, Inc.

341 Oyster Point Boulevard

South San Francisco, CA 94080

   

AAlPharma Inc.

2320 Scientific Park Drive

Wilmington, NC 28405

LOGO [g168745ex10_50a.jpg]   By:  

LOGO [g168745ex10_50b.jpg]

    By:  

LOGO [g168745ex10_50c.jpg]

  Print Name:   Darly B. Winter, Ph. D.     Print Name:   Vito J. Mangiardi  
Title:   Sr. Vice president, General Counsel     Title:   President, Operations
North America   Date Signed:   10/2/06     Date Signed:   10-18-2006

 

#2047 First Amendment to Master Services Agreement

AAIPharma Inc. / Sunesis Pharmaceuticals

   LOGO [g168745ex10_50d.jpg]     ver11-Sept-2006      